Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 1 of 21 Page ID #:1



     BONNETT, FAIRBOURN, FRIEDMAN
 1   & BALINT, P.C.
     PATRICIA N. SYVERSON (203111)
 2   MANFRED P. MUECKE (222893)
     600 W. Broadway, Suite 900
 3   San Diego, California 92101
     Telephone: 619-798-4593
 4   psyverson@bffb.com
     mmuecke@bffb.com
 5
     BONNETT, FAIRBOURN, FRIEDMAN
 6   & BALINT, P.C.
     Elaine A. Ryan (To Be Admitted Pro Hac Vice)
 7   Carrie A. Laliberte (To Be Admitted Pro Hac Vice)
     2325 E. Camelback Rd., Suite 300
 8   Phoenix, AZ 85016
     eryan@bffb.com
 9   claliberte@bffb.com
     Telephone: (602) 274-1100
10

11   Attorneys for Plaintiff
12

13

14                         UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16

17   NATALIYA BORCHENKO, On                   Case No.:
     Behalf of Herself and All Others
18   Similarly Situated,                      CLASS ACTION COMPLAINT FOR:
19                Plaintiff,                     VIOLATION OF THE UNFAIR
                                                 COMPETITION LAW, Business and
20         v.                                    Professions Code §17200 et seq.
21   L’ORÉAL USA, INC., a Delaware
     corporation,
22
                  Defendant.
23

24

25
26

27

28
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 2 of 21 Page ID #:2




 1            Plaintiff Nataliya Borchenko brings this action on behalf of herself and all
 2   others similarly situated against Defendant L’Oréal USA, Inc., and states:
 3
                                    NATURE OF ACTION
 4
              1.     Throughout the applicable limitations period, Defendant has
 5
         manufactured, marketed, sold, and distributed several skin care products under its
 6
         Revitalift® line.   These products include: (1) Anti-Wrinkle + Firming Eye
 7
         Treatment; (2) Anti-Wrinkle + Firming Face & Neck Moisturizer; (3) Anti-
 8
         Wrinkle + Firming Day Moisturizer; (4) Anti-Wrinkle + Firming Night Cream
 9
         Moisturizer; (5) Cicacream; (6) Triple Power Intensive Skin Revitalizer Serum +
10
         Moisturizer; (7) Triple Power Day Lotion Moisturizer; (8) Triple Power Deep-
11
         Acting Moisturizer; (9) Triple Power Intensive Anti-Aging Overnight Mask; (10)
12
         Triple Power Eye Treatment; (11) Triple Power Concentrated Serum Treatment;
13
         (12) Triple Power Intensive Anti-Aging Day Cream Moisturizer; (13) Double
14
         Lifting Face Treatment; (14) Double Lifting Eye Treatment; (15) Bright Reveal
15
         Brightening Peel Pads; (16) Bright Reveal Brightening Day Moisturizer; and (17)
16
         Bright Reveal Brightening Dual Overnight Moisturizer (the “Products”).1 The
17
         Products are sold online and in virtually every major food, drug, and mass retail
18
         outlet including, but not limited to Walgreens, CVS, Walmart, and Rite Aid. The
19
         Products retail for approximately $18.00-$25.00.
20
              2.     On the front of each and every Product package, where consumers
21
     cannot miss it, Defendant represents that the Products will reduce or repair
22
     wrinkles. On the front of the Anti-Wrinkle + Firming Eye Treatment, Anti-Wrinkle
23
     + Firming Face & Neck Moisturizer, Anti-Wrinkle + Firming Day Moisturizer,
24
     Anti-Wrinkle + Firming Night Cream Moisturizer, Cicacream, Double Lifting Face
25
     Treatment, Double Lifting Eye Treatment, and Brightening Dual Overnight
26

27   1
         Plaintiff reserves the right to add other products upon completion of discovery.
28
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 3 of 21 Page ID #:3




 1   Moisturizer, Defendant represents that the Products are “Anti-Wrinkle” products.
 2   Similarly, Defendant represents on the front of the Triple Power Intensive Skin
 3   Revitalizer Serum + Moisturizer that it will “Reduce Lines & Wrinkles” and
 4   Defendant represents on the front of the Triple Power Intensive Anti-Aging
 5   Overnight Mask, Triple Power Intensive Anti-Aging Day Cream Moisturizer,
 6   Brightening Peel Pads, Brightening Day Moisturizer, and Brightening Dual
 7   Overnight Moisturizer that the Products will “Reduce Wrinkles.” And, Defendant
 8   represents on the front of the Triple Power Day Lotion Moisturizer, Triple Power
 9   Deep-Acting Moisturizer, Triple Power Eye Treatment, and Triple Power
10   Concentrated Serum Treatment that the Products will “Repair Wrinkles”. The
11   Triple Power Day Lotion Moisturizer further represents that it “improve[s]” “coarse
12   wrinkles”, while the Double Lifting Eye Treatment represents that it “Helps to
13   reduce wrinkles”. These representations are collectively referred to as the “anti-
14   wrinkle representations”.
15         3.     On the front of each and every Product package, where consumers
16   cannot miss it, Defendant also represents that the Products will “lift” the skin, by
17   branding them as “Revitalift” products.        The front of the Triple Power Eye
18   Treatment further represents that the Product will “Lift Eye Area” and Defendant
19   also represents that the Product will “re-lift[]” skin and “visibly lift[] and firm[]
20   sagging skin around the eye area.” The front of the Double Lifting Face Treatment
21   further represents that it is an “Ultra Concentrated Lifting Gel”, while the Double
22   Lifting Eye Treatment represents that it is an “Upper Eye Lifting Gel” that will
23   “visibly lift the appearance of eyelids”. Similarly, the Triple Power Deep-Acting
24   Moisturizer and Triple Power Concentrated Serum Treatment further represent that
25   they “re-lift[]” skin. These representations are collectively referred to as the “lift
26   representations”.
27         4.     On each and every Anti-Wrinkle + Firming Eye Treatment, Anti-
28
                                              -2-
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 4 of 21 Page ID #:4




 1   Wrinkle + Firming Face & Neck Moisturizer, Anti-Wrinkle + Firming Day
 2   Moisturizer, Anti-Wrinkle + Firming Night Cream Moisturizer, Cicacream, Triple
 3   Power Intensive Skin Revitalizer Serum + Moisturizer, Triple Power Deep-Acting
 4   Moisturizer, Triple Power Intensive Anti-Aging Overnight Mask, Triple Power
 5   Concentrated Serum Treatment, Double Lifting Face Treatment, and Double Lifting
 6   Eye Treatment product package, Defendant also represents that the Products will
 7   “firm” or “redensify” the skin. Specifically, on the front of the Anti-Wrinkle +
 8   Firming Eye Treatment, Anti-Wrinkle + Firming Face & Neck Moisturizer, Anti-
 9   Wrinkle + Firming Day Moisturizer, and Anti-Wrinkle + Firming Night Cream
10   Moisturizer product packages, where consumers cannot miss it, Defendant
11   represents that the Products are “Firming” products that will “firm” skin. Similarly,
12   on the front of the Cicacream product, where consumers cannot miss it, Defendant
13   represents that the Product will “Firm Skin”. Defendant represents on the front of
14   the Triple Power Intensive Skin Revitalizer Serum + Moisturizer, Triple Power
15   Deep-Acting Moisturizer, Triple Power Intensive Anti-Aging Overnight Mask, and
16   Triple Power Intensive Anti-Aging Day Cream Moisturizer product packages,
17   where consumers cannot miss it, that the Products will “Re-Firm” the skin. And,
18   Defendant represents on the front of the Triple Power Deep Acting Moisturizer and
19   Triple Power Concentrated Serum Treatment product packages, where consumers
20   cannot miss it, that the Products will “redensify” the skin. The Anti-Wrinkle +
21   Firming Eye Treatment further represents that it provides “Firmer skin around the
22   eye area” and the Anti-Wrinkle + Firming Face & Neck Moisturizer represents that
23   in 4 weeks, “Firmness noticeably improves”. Similarly, the Triple Power Deep-
24   Acting Moisturizer represents that it “firms and tightens skin” and increases skin
25   elasticity, the Double Lifting Face Treatment represents that it “retighten[s] skin”,
26   and the Double Lifting Eye Treatment represents that it “helps to tighten skin above
27   the eyes”.   These representations are collectively referred to as the “firming
28
                                             -3-
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 5 of 21 Page ID #:5




 1   representations”.
 2         5.     Defendant further represents on the Anti-Wrinkle + Firming Eye
 3   Treatment, Anti-Wrinkle + Firming Face & Neck Moisturizer, Anti-Wrinkle +
 4   Firming Day Moisturizer, and Cicacream product labels that the Products will
 5   “repair the skin barrier” and “strengthen[], and repair[] skin barrier” (collectively,
 6   the “repair representations”).
 7         6.     The anti-wrinkle, lift, firming, and repair representations are
 8   collectively referred to as the “skin structural representations” or “unlawful
 9   representations”. By means of the skin structural representations, the Products
10   claim to affect the structure of consumers’ skin, making the Products “drugs” as
11   defined by California’s Sherman Food, Drug, and Cosmetic Law (“Sherman Law”).
12   Cal. Health & Safety Code § 109925(c).
13         7.     Importantly, the “anti-wrinkle”, “lift”, and “firming” representations
14   on the front of the Product labels, to which all consumers are necessarily exposed,
15   as well as the repair representations, are stand-alone representations and are not
16   qualified by words such as “appearance” or “look” leading consumers to believe the
17   Products will affect the structure and function of their skin by lifting and firming
18   the skin, thus preventing new wrinkles from forming, and repairing the skin and
19   eliminating existing wrinkles as opposed to temporarily affecting the “appearance”
20   or “look” of the skin and wrinkles. Depending on the particular Product, Defendant
21   promises skin structural results in anywhere from 1 to 8 weeks.
22         8.     Cosmetics cannot be marketed as skin structure altering drugs without
23   pre-approval from the FDA through the New Drug Application process unless they
24   conform to a “monograph” for a particular drug category, as established by the
25   FDA’s Over-the-Counter (OTC) Drug Review. Monographs identify approved
26   ingredients for specified uses generally recognized as safe and effective, and not
27   misbranded. U.S. FOOD & DRUG ADMINISTRATION, Is It a Cosmetic, a Drug,
28
                                              -4-
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 6 of 21 Page ID #:6




 1   or         Both?       (Or       Is       It      Soap?),        available        at
 2   https://www.fda.gov/Cosmetics/GuidanceRegulation/LawsRegulations/ucm074201.
 3   htm. Products containing active ingredients that are nonmonograph cannot be
 4   marketed to the public without an approved New Drug Application that requires,
 5   inter alia, that Defendant present evidence that the products are safe and effective
 6   for their represented uses. U.S. FOOD & DRUG ADMINISTRATION, Over-the-
 7   Counter       (OTC)       Drug        Monograph      Process,      available      at
 8   https://www.fda.gov/drugs/developmentapprovalprocess/howdrugsaredevelopedand
 9   approved/ucm317137.htm.
10         9.     The active ingredients in the Products do not conform to monographs
11   for wrinkle prevention, elimination, and reduction, or skin lifting, tightening,
12   firming, or repair. Defendant did not subject the Products to the FDA NDA process
13   and did not obtain pre-approval from the FDA to sell the Products with the skin
14   structural representations.
15         10.    Thus, even if the skin structural representations are true – on which
16   Plaintiff takes no position – Defendant has been selling and marketing the Products
17   as drugs in violation of the “unlawful” prong of the UCL.
18         11.    Plaintiff brings this action on behalf of herself and other similarly
19   situated consumers who purchased the Products seeking declaratory and injunctive
20   relief preventing the further unlawful sale of illegal and misbranded drugs until
21   Defendant obtains approved NDAs or removes the unlawful representations which
22   are injurious to the public at large and the removal or approval of which is
23   necessary to prevent future harm to the public at large. Plaintiff, on behalf of
24   herself and all other similarly situated consumers, also seeks a full refund of the
25   purchase price as the Products were being sold illegally as drugs. Alternatively,
26   Plaintiff seeks the premium paid for the Products over comparable L’Oreal and
27   competitor cosmetic products that do not make unlawful drug claims.
28
                                             -5-
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 7 of 21 Page ID #:7




 1                             JURISDICTION AND VENUE
 2          12.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The
 3   matter in controversy, exclusive of interest and costs, exceeds the sum or value of
 4   $5,000,000 and is a class action in which there are in excess of 100 class members
 5   and some members of the Class are citizens of a state different from Defendant.
 6          13.    This Court has personal jurisdiction over Defendant because
 7   Defendant is authorized to conduct and do business in California, including this
 8   District.    Defendant marketed, promoted, distributed, and sold the Products in
 9   California, and Defendant has sufficient minimum contacts with this State and/or
10   sufficiently availed itself of the markets in this State through its promotion, sales,
11   distribution, and marketing within this State, including this District, to render the
12   exercise of jurisdiction by this Court permissible.
13          14.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a) and (b)
14   because a substantial part of the events giving rise to Plaintiff’s claims occurred
15   while she resided in this judicial district. Venue is also proper under 18 U.S.C.
16   § 1965(a) because Defendant transacts substantial business in this District.
17                                         PARTIES
18          15.    Plaintiff Nataliya Borchenko resides in Sherman Oaks, California.
19   Throughout the relevant period, Plaintiff paid approximately $20.00 to purchase
20   Defendant’s Anti-Wrinkle + Firming Eye Treatment; Anti-Wrinkle + Firming
21   Night Cream Moisturizer; Triple Power Eye Treatment; and Double Lifting Eye
22   Treatment Products from various stores in the Sherman Oaks area, including
23   CVS, Rite-Aid, and Target. Plaintiff read the Product packages and she selected
24   the premium-priced Products instead of less expensive comparable products based
25   on the skin structural representations. As a result, Plaintiff suffered injury in fact
26   and lost money. Now that Plaintiff knows the skin structural representations had
27   not received the required FDA approval and the Products were illegally being
28
                                              -6-
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 8 of 21 Page ID #:8




 1   sold, Plaintiff has not purchased Defendant’s Products again. However, Plaintiff
 2   continues to desire to purchase skin creams that provide anti-wrinkle, lifting,
 3   firming, and skin repair benefits. And, she would purchase Defendant’s Products
 4   again if the skin structural representations had received FDA approval and were
 5   lawfully being made. Indeed, she regularly visits stores such as CVS, Rite-Aid,
 6   and Target, where Defendant’s Products are sold, but has been unable to
 7   determine the lawfulness of the Product labels currently on the shelves. As long
 8   as Defendant continues to make the skin structural representations as they
 9   currently appear, then when presented with Defendant’s packaging on any given
10   day, Plaintiff continues to have no way of determining whether the skin structural
11   representations have in fact been approved by the FDA.
12         16.   Defendant L’Oréal USA, Inc. is a corporation organized and existing
13   under the laws of the State of Delaware. Defendant’s headquarters is at 10
14   Hudson Yards, New York, NY, 10001. Defendant manufactures, distributes,
15   markets, and sells the Products to consumers throughout California.
16                             FACTUAL ALLEGATIONS
17         17.   Defendant’s skin structural representations appear prominently and
18   conspicuously on each Product package as shown in Exhibit A, attached hereto.
19         18.   Importantly, in addition to the skin structural representations,
20   Defendant features “Pro-Retinol” on the front of the Anti-Wrinkle + Firming Eye
21   Treatment, Anti-Wrinkle + Firming Face & Neck Moisturizer, Anti-Wrinkle +
22   Firming Day Moisturizer, Anti-Wrinkle + Firming Night Cream Moisturizer,
23   Double Lifting Face Treatment, and Double Lifting Eye Treatment product labels.
24   Certain products containing certain forms of retinol in certain strengths have been
25   approved by the FDA as drugs. Defendant’s Products, however, have not been
26   approved by the FDA and the form of retinol in the Products does not conform to a
27

28
                                             -7-
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 9 of 21 Page ID #:9




 1   monograph for the represented benefits.         Featuring the “Pro-Retinol” in its
 2   Products evidences Defendant’s intent to market its Products as drugs.
 3         19.   Further evidencing Defendant’s intent to market the Products as drugs
 4   is that, unlike the “immediate”, and “overnight” cosmetic effects it promises, the
 5   structural benefits require longer to take effect. For example, Defendant promises
 6   that its Anti-Wrinkle + Firming Eye Treatment, Anti-Wrinkle + Firming Face &
 7   Neck Moisturizer, and Anti-Wrinkle + Firming Day Moisturizer products will
 8   “immediately” hydrate the skin (cosmetic claims), while the firming effects require
 9   “1 week” or “4 weeks” to take effect. Similarly, the Anti-Wrinkle + Firming Night
10   Cream Moisturizer promises to make skin feel softer “overnight” (cosmetic claim),
11   while the wrinkle reduction and firming effects require “4 weeks”.         And, the
12   Cicacream “immediately” makes skin feel “healthier, softer, smoother, and more
13   supple” and “noticeably more hydrated” (cosmetic claim), while the wrinkle
14   reduction and firming benefits take 2 or 4 weeks. The Triple Power Intensive Skin
15   Revitalizer Serum + Moisturizer the 2-in-1 Serum + Moisturizer provide moisture
16   and “softer, smoother and more supple” skin on “Day 1” (cosmetic claim), while
17   the firming and wrinkle reducing effects take 2 or 3 days. The Triple Power Day
18   Lotion Moisturizer “immediately” makes the skin feel soft (cosmetic claim), but the
19   wrinkle reduction effects take 2-8 weeks.         The Triple Power Deep-Acting
20   Moisturizer “immediately” hydrates skin (cosmetic claim), but the firming and
21   elasticity benefits take “4 weeks”.      The Triple Power Intensive Anti-Aging
22   Overnight Mask “immediately” makes skin feel “hydrated and supple” (cosmetic
23   claims), but the firming, tightening, lifting, and wrinkle reduction benefits take “4
24   weeks”. The Triple Power Eye Treatment “immediately” makes skin look brighter
25   (cosmetic claim), but the wrinkle reduction, firming, and lifting effects take “3
26   weeks”. The Triple Power Concentrated Serum Treatment “immediately” makes
27   complexion look more radiant (cosmetic claim), while the wrinkle reduction
28
                                             -8-
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 10 of 21 Page ID #:10




  1   benefits take “4 weeks”.     The Triple Power Intensive Anti-Aging Day Cream
  2   Moisturizer “immediately” deeply hydrates the skin (cosmetic claim), but the
  3   wrinkle reduction benefits take 1 week. The Brightening Peel Pads “immediately”
  4   make skin “brighter” and “more radiant” (cosmetic claims), but the wrinkle
  5   reduction benefits take “4 weeks”.              The Brightening Day Moisturizer
  6   “immediately” makes skin look brighter and more radiant (cosmetic claims), but the
  7   wrinkle reduction effects take 1 week. Finally, the Brightening Dual Overnight
  8   Moisturizer makes skin look “fresher” and “more radiant” and hydrates the skin,
  9   making it feel “silky soft and more supple” the “next morning” (cosmetic claims),
 10   but the wrinkle reduction benefits take 1 week.
 11         20.   Also evidencing Defendant’s intent to market the Products as drugs is
 12   that Defendant sells other skin care products – including, for example, another less
 13   expensive eye cream – that make only cosmetic claims.
 14         21.   Further evidencing Defendant’s intent to market the Products as drugs
 15   is that Defendant encourages consumers to use the whole line of Revitalift
 16   Products, stating in the “Directions” or “How to Use” section of some Product
 17   labels: “[f]or best results, use in conjunction with other Revitalift products”, and
 18   listing out specific Products to use in the “Your Recommended Regimen” section
 19   of some Product labels.
 20         22.   An over-the-counter face cream or moisturizer can be a drug, a
 21   cosmetic, or a combination of both. 21 U.S.C. § 359 (the categories of “drug” and
 22   “cosmetic” are not mutually exclusive).
 23         23.   The federal Food, Drug, and Cosmetics Act (“FDCA”) (21 U.S.C.
 24   §§301, et seq.) defines cosmetics as “articles intended to be rubbed, poured,
 25   sprinkled, or sprayed on, introduced into, or otherwise applied to the human body ...
 26   for cleansing, beautifying, promoting attractiveness, or altering the appearance.” 21
 27   U.S.C. §321(i). The Products are cosmetics.
 28
                                                -9-
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 11 of 21 Page ID #:11




  1         24.    A cosmetic is also a drug if it is “intended to affect the structure or any
  2   function of the body of man”. 21 U.S.C. § 321(g)(1).
  3         25.    California’s Sherman Law (California’s Health & Safety Code §§
  4   109875, et seq.) parallels the FDCA in material part and adopts all nonprescription
  5   drug regulations.
  6         26.    Like the FDCA, the Sherman Law defines a drug as “Any article other
  7   than food, that is used or intended to affect the structure or any function of the body
  8   of human beings.” Cal. Health & Safety Code § 109925(c).
  9         27.    Since at least 2012 and repeatedly thereafter, and as recently as
 10   February 22, 2018, the FDA has made clear that any representation that a product
 11   will prevent or remove wrinkles – such as the anti-wrinkle representations on the
 12   Product labels – is a drug claim. Unlike purely cosmetic claims that promise to
 13   alter the appearance of the user in a superficial way for a short period of time (e.g.,
 14   hydrate, moisturize, improve appearance), drug claims – like the anti-wrinkle
 15   representations – promise a material, lasting effect (e.g., “anti” meaning prevent
 16   wrinkles as well as “reduce” existing wrinkles). As such, the FDA, in its industry
 17   publications, explains that it has found that products “intended to affect the
 18   structure or function of the body, such as the skin are drugs … even if they affect
 19   the appearance. So, if a product is intended, for example, to remove wrinkles or
 20   increase the skin’s production of collagen, it’s a drug or a medical device.”
 21   Wrinkle     Treatments     and    Other      Anti-aging    Products,    available    at
 22   http://www.fda.gov/Cosmetics/ProductsIngredients/Products/ucm388826.htm
 23   (emphasis added). And, consistent with its position that anti-wrinkle claims are
 24   drug claims, the FDA has sent numerous warning letters to product manufacturers
 25   making such claims without FDA approval or pursuant to an established
 26   monograph. See, e.g., FDA’s May 26, 2017 letter to Star Health & Beauty, LLC,
 27   available                                                                            at
 28
                                                - 10 -
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 12 of 21 Page ID #:12




  1   https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2017/ucm563230
  2   .htm (“Stimulate … reduction of deep wrinkles” and “reduces wrinkles” indicate
  3   that products are drugs); FDA’s August 29, 2016 letter to ZO Skin Health Group,
  4   LLC,                                           available                                     at
  5   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2016/ucm521019.htm
  6   (“reduce wrinkle depth” indicates product is a drug); FDA’s April 14, 2016 letter to
  7   Hollywood              Skincare           International,         Inc.        available       at
  8   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2016/ucm504411.htm
  9   (“removes wrinkles instantly” indicates product is a drug”); FDA’s October 5, 2012
 10   letter            to         Bioque                 Technologies,           available        at
 11   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2012/ucm323767.htm
 12   (“[A]chieve ... a 37% reduction in fine lines and wrinkles” and “repairing existing
 13   wrinkles” indicate that products are drugs); FDA’s October 5, 2012 letter to Avon
 14   Products,                         Inc.,                         available                    at
 15   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2012/ucm323738.htm
 16   (“help dramatically reverse visible wrinkles” indicates that product is a drug); and
 17   FDA’s          September    7,    2012     letter     to   Lancome,     USA,     available   at
 18   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2012/ucm318809.htm
 19   (“See significant deep wrinkle reduction in … skin” indicates that product is a
 20   drug).
 21            28.     The FDA has also warned that representations claiming that a product
 22   will “lift” the skin – such as the lift representations on Defendant’s Products – are
 23   drug claims.           See, e.g., FDA’s Feb 12, 2015 letter to Strivectin Operating
 24   Company,                                            available                                at
 25   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2015/ucm436692.htm
 26   (“[n]ow even more tightening, lifting ….” and “providing noticeable lift and
 27   resistance to gravity” indicate neck cream is a drug).
 28
                                                     - 11 -
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 13 of 21 Page ID #:13




  1            29.        The FDA has also warned that representations claiming that a product
  2   will “tighten” or “firm” the skin – such as the firming representations on
  3   Defendant’s Products – are drug claims. See, e.g., FDA’s Feb 12, 2015 letter to
  4   Strivectin                 Operating               Company,                available              at
  5   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2015/ucm436692.htm
  6   (“[n]ow even more tightening, lifting ….” indicates neck cream is a drug); FDA’s
  7   October         5,     2012     letter    to    Avon        Products,      Inc.,      available   at
  8   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2012/ucm323738.htm
  9   (“[H]elp tighten the connections between skin’s layers” indicates face cream is a
 10   drug); FDA’s October 5, 2012 letter to Bioque Technologies, available at
 11   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2012/ucm323767.htm
 12   (“With regular use and in as little as four weeks, achieve a 42% increase in skin’s
 13   firmness” indicates skin cream is a drug).
 14            30.        And, since at least 2012 and repeatedly thereafter, and as recently as
 15   August 10, 2017, the FDA has made clear that any representation that a product
 16   will repair the skin – such as the repair representations on the Product labels – is a
 17   drug claim. See, e.g., FDA’s June 15, 2017 letter to Soapwalla Inc., available at
 18   https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2017/ucm564189
 19   .htm (“repair[s] tissue damage” indicates product is a drug); FDA’s May 26, 2017
 20   letter         to       Star     Health        &         Beauty,    LLC,             available    at
 21   https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2017/ucm563230
 22   .htm (representations that products “repair skin damage”, “help[] cells to renew
 23   themselves”, and contain “skin repairer” ingredients indicate products are drugs);
 24   FDA’s      October        18,   2016      letter to      PhytoCeuticals,     Inc.,     available at
 25   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2016/ucm525938.htm
 26   (representations that products “help with tissue repair”, “repair[] skin tissue”,
 27   “assist[] in skin regeneration”, and “accelerate[] cell renewal”                       indicate that
 28
                                                      - 12 -
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 14 of 21 Page ID #:14




  1   products are drugs); FDA’s August 29, 2016 letter to ZO Skin Health Group, LLC,
  2   available                                                                                          at
  3   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2016/ucm521019.htm
  4   (“Helps support skin’s natural mechanism to repair damage”                             indicates that
  5   products are drugs); FDA’s July 15, 2016 letter to Annmarie Gianni Skin Care,
  6   available                                                                                          at
  7   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2016/ucm512070.htm (a
  8   “new way for your skin to … repair itself” indicates that product is a drug); FDA’s
  9   July      20,         2016     letter        to      Finally      Pure,     LLC,      available    at
 10   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2016/ucm515125.htm
 11   (“Promotes skin repair and cell regeneration” indicates that product is a drug);
 12   FDA’s July 21, 2016 letter to La Bella Figura, LLC, available at
 13   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2016/ucm518518.htm
 14   (aids in “repairing skin” indicates that product is a drug); FDA’s December 3, 2015
 15   letter           to           Dr.            Brandt             Skincare,          available       at
 16   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2015/ucm476560.htm
 17   (“[R]epairs damaged skin” indicates that product is a drug); FDA’s October 5, 2012
 18   letter           to           Avon                Products,         Inc.,          available       at
 19   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2012/ucm323738.htm
 20   (“helps reactivate skin’s repair process” indicate that product is a drug); FDA’s
 21   October         5,     2012         letter     to      Bioque      Technologies,      available    at
 22   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2012/ucm323767.htm
 23   (“Damaged skin cells repair themselves”, “Fuel rebuilding of skin structure”, and
 24   “regeneration of skin cells” indicate products are drugs); FDA’s September 21,
 25   2012      letter       to     Andes          Natural     Skin      Care,    LLC,       available   at
 26   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2012/ucm321094.htm
 27   (“repairs sun damaged tissue at the cellular level” and “repair of everyday and
 28
                                                           - 13 -
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 15 of 21 Page ID #:15




  1   accumulated damage” indicate products are drugs); and FDA’s September 21, 2012
  2   letter             to            Janson-Beckett,               available                 at
  3   www.fda.gov/ICECI/EnforcementActions/WarningLetters/2012/ucm321111.htm
  4   (“helps repair aged skin”, “helps repair past damage”, and “helps to protect against
  5   and repair … skin damage” indicate products are drugs).
  6            31.   As the foregoing FDA publication and warning letters demonstrate, the
  7   FDA requires manufacturers making identical or substantially similar structural
  8   skin representations as Defendant to submit evidence of safety and effectiveness
  9   and obtain an approved NDA prior to sale as required by 21 U.S.C. §§ 321(p) and
 10   355(a). See also Cal. Health & Safety Code §§ 109980(a) and 111550.
 11            32.   Integral to the NDA process is demonstrating that the products are
 12   generally recognized as safe for their intended uses – here, wrinkle prevention,
 13   removal, and reduction, and skin lifting, tightening, firming, and repair. See FDA,
 14   Over-the-Counter        (OTC)    Drug      Monograph       Process,     available        at
 15   http://www.fda.gov/drugs/developmentapprovalprocess/howdrugsaredevelopedand
 16   approved/ucm317137.htm; FDA, How Drugs are Developed and Approved,
 17   available                                                                                at
 18   www.fda.gov/Drugs/DevelopmentApprovalProcess/HowDrugsareDevelopedandAp
 19   proved/ucm2007006.htm (it is the responsibility of the company seeking to market
 20   a drug to test it and submit evidence that it is safe and effective). By failing to have
 21   its Products screened and approved for safety, Defendant is putting consumers at
 22   risk of adverse reactions and other ill effects particularly since some of the Products
 23   are to be applied to the sensitive eye area which is readily susceptible to infection.
 24            33.   By making the unlawful representations Defendant is also able to
 25   charge a substantial premium for its Products over what it and its competitors
 26   charge for similar cosmetic products which, for example, claim only to moisturize
 27   and visibly improve the skin’s appearance or look and do not make the unlawful
 28
                                               - 14 -
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 16 of 21 Page ID #:16




  1   drug claims. Consequently, California consumers – like Plaintiff – are purchasing
  2   premium priced unlawful drugs not deemed to be safe or effective for preventing,
  3   removing, and reducing wrinkles, or skin lifting, tightening, firming, and repair as
  4   represented, rendering them valueless or, at a minimum, overpriced.
  5         34.    For all these reasons, Defendant should be enjoined from selling the
  6   Products with the unlawful skin structural representations until Defendant obtains
  7   an approved NDA or removes the drug claims which are injurious to the public at
  8   large and Plaintiff and the Class should be refunded their money or, at a minimum,
  9   the premium they paid to purchase the Products.
 10                     CLASS DEFINITION AND ALLEGATIONS
 11         35.    Plaintiff brings this action on behalf of herself and all other similarly
 12   situated consumers pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of
 13   Civil Procedure and seeks certification of the following Class:
 14               All California consumers who within the applicable statute
                  of limitations period until the date notice is disseminated,
 15               purchased the Products.
 16               Excluded from this Class are Defendant and its officers,
                  directors and employees, and those who purchased the
 17               Products for the purpose of resale.
 18
            36.    Numerosity. The members of the Class are so numerous that joinder
 19
      of all members of the Class is impracticable. Plaintiff is informed and believes that
 20
      the proposed Class contains thousands of purchasers of the Products who have been
 21
      damaged by Defendant’s conduct as alleged herein. The precise number of Class
 22
      members is unknown to Plaintiff.
 23
            37.    Existence and Predominance of Common Questions of Law and
 24
      Fact. This action involves common questions of law and fact, which predominate
 25
      over any questions affecting individual Class members. These common legal and
 26
      factual questions include, but are not limited to, the following:
 27

 28
                                               - 15 -
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 17 of 21 Page ID #:17




  1            (a)   whether Defendant’s alleged conduct is unlawful and constitutes
  2   violations of the laws asserted; and
  3            (b)   whether Plaintiff and Class members are entitled to appropriate
  4   remedies, including restitution and injunctive relief.
  5            38.   Typicality. Plaintiff’s claims are typical of the claims of the members
  6   of the Class because, inter alia, all Class members were injured through the
  7   uniform misconduct described above. Plaintiff is also advancing the same claims
  8   and legal theories on behalf of herself and all Class members.
  9            39.   Adequacy of Representation. Plaintiff will fairly and adequately
 10   protect the interests of Class members. Plaintiff has retained counsel experienced
 11   in complex consumer class action litigation, and Plaintiff intends to prosecute this
 12   action vigorously. Plaintiff has no adverse or antagonistic interests to those of the
 13   Class.
 14            40.   Superiority. A class action is superior to all other available means for
 15   the fair and efficient adjudication of this controversy.       The damages or other
 16   financial detriment suffered by individual Class members is relatively small
 17   compared to the burden and expense that would be entailed by individual litigation
 18   of their claims against Defendant.       It would thus be virtually impossible for
 19   members of the Class, on an individual basis, to obtain effective redress for the
 20   wrongs done to them. Furthermore, even if Class members could afford such
 21   individualized litigation, the court system could not.       Individualized litigation
 22   would create the danger of inconsistent or contradictory judgments arising from the
 23   same set of facts. Individualized litigation would also increase the delay and
 24   expense to all parties and the court system from the issues raised by this action. By
 25   contrast, the class action device provides the benefits of adjudication of these issues
 26   in a single proceeding, economies of scale, and comprehensive supervision by a
 27   single court, and presents no unusual management difficulties under the
 28
                                                - 16 -
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 18 of 21 Page ID #:18




  1   circumstances here.
  2         41.    Plaintiff seeks injunctive and equitable relief on behalf of the entire
  3   Class, on grounds generally applicable to the entire Class, to enjoin and prevent
  4   Defendant from engaging in the acts described and requiring Defendant to provide
  5   full restitution to Plaintiff and the Class members.
  6         42.    Unless a Class is certified, Defendant will retain monies received as a
  7   result of its conduct that were taken from Plaintiff and Class members.
  8         43.    Unless an injunction is issued, Defendant will continue to commit the
  9   violations alleged, and the members of the Class and the general public will
 10   continue to purchase products not lawfully being sold and not recognized as safe.
 11
                                         COUNT I
 12               Violation of Business & Professions Code § 17200, et seq.
                           Unlawful Business Acts and Practices
 13
            44.    Plaintiff repeats and re-alleges the allegations contained in the
 14
      paragraphs above, as if fully set forth herein.
 15
            45.    Plaintiff brings this claim individually and on behalf of the Class.
 16
            46.    The Unfair Competition Law, Business & Professions Code § 17200,
 17
      et seq. (“UCL”), prohibits any “unlawful” business act or practice.
 18
            47.    As alleged herein, Defendant engaged in and continues to engage in
 19
      illegal conduct by unlawfully making skin structural representations about the
 20
      Products, rendering them drugs, without monographs for the active ingredients and
 21
      without obtaining required FDA approval through the NDA process. Defendant
 22
      committed unlawful business practices by violating California’s Health & Safety
 23
      Code §§ 109875 et seq. and California’s Sherman Food, Drug and Cosmetic Law,
 24
      which materially adopts the relevant provisions of the Food Drug and Cosmetic
 25
      Act. Plaintiff reserves the right to allege other violations of law, which constitute
 26
      other unlawful business acts or practices. Such conduct is ongoing and continues to
 27

 28
                                               - 17 -
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 19 of 21 Page ID #:19




  1   this date. Plaintiff and all Class members were exposed to the unlawful skin
  2   structural representations at the point of purchase.
  3          48.    As alleged herein, Plaintiff has suffered injury in fact and lost money
  4   or property as a result of Defendant’s conduct because she saw and read the skin
  5   structural representations, purchased the Anti-Wrinkle + Firming Eye Treatment,
  6   Anti-Wrinkle + Firming Night Cream Moisturizer, Triple Power Eye Treatment,
  7   and Double Lifting Eye Treatment Products based on the skin structural
  8   representations, and she would not have done so but for Defendant’s skin structural
  9   representations which she now knows were unlawful.             In addition, but for
 10   Defendant’s illegal conduct, the Products, including those that Plaintiff purchased,
 11   would not have been on the market as anti-wrinkle, lifting, firming/tightening, and
 12   repair products.
 13          49.    The NDA process is intended to ensure that if the consuming public
 14   (e.g., Plaintiff) are sold a product that is a drug as defined under the FDA law and
 15   regulations that is not generally recognized as safe and effective under an approved
 16   monograph, it will have been put through the rigorous NDA process to ensure that
 17   it is safe and effective.
 18          50.    The UCL unlawful prong is intended to hold defendants who engage in
 19   unlawful conduct accountable for their violations by, among other things, paying
 20   full compensation to consumers who have purchased such illegally sold products
 21   that, by virtue of being banned from sale to the public, are valueless or, at a
 22   minimum, overpriced.
 23          51.    Plaintiff and the Class members are entitled to the monies Defendant
 24   wrongfully obtained in the amount of the full purchase price or, at a minimum, the
 25   premium they paid for the Products.
 26          52.    Plaintiff, on behalf of herself and all similarly situated consumers,
 27   seeks restitution of all money paid for Defendant’s illegally sold Products or, at a
 28
                                               - 18 -
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 20 of 21 Page ID #:20




  1   minimum, the premium paid for the Products, consistent with Business &
  2   Professions Code § 17203.
  3         53.   Plaintiff also seeks, on behalf of herself, all similarly situated
  4   consumers and the public at large, declaratory relief and an injunction to enjoin and
  5   prevent Defendant from engaging in the acts described, and all other relief this
  6   Court deems appropriate, consistent with Business & Professions Code § 17203.
  7   //
  8                                PRAYER FOR RELIEF
  9   Wherefore, Plaintiff prays for a judgment:
 10         A.    Certifying the Class as requested herein;
 11         B.    Issuing an order declaring that Defendant is in violation of the UCL;
 12         C.    Enjoining Defendant’s conduct;
 13         D.    Awarding appropriate restitution to Plaintiff and the proposed Class
 14               members;
 15         E.    Awarding Plaintiff reasonable attorneys’ fees and expenses pursuant to
 16               Cal. C.C.P. § 1021.5; and
 17         F.    Awarding such other and further relief as this Court may deem just and
 18               proper.
 19

 20   Dated: February 26, 2019        BONNETT, FAIRBOURN, FRIEDMAN
 21                                    & BALINT, P.C.
 22

 23

 24                                   PATRICIA N. SYVERSON (203111)
                                      MANFRED P. MUECKE (222893)
 25                                   600 W. Broadway, Suite 900
                                      San Diego, California 92101
 26                                   Telephone: (619) 798-4593
                                      mmuecke@bffb.com
 27                                   psyverson@bffb.com
 28
                                              - 19 -
Case 2:19-cv-01427-RGK-E Document 1 Filed 02/26/19 Page 21 of 21 Page ID #:21



                                   BONNETT, FAIRBOURN, FRIEDMAN &
  1                                BALINT, P.C.
                                   Elaine A. Ryan (To Be Admitted Pro Hac Vice)
  2                                Carrie A. Laliberte (To Be Admitted Pro Hac Vice)
                                   2325 E. Camelback Rd., Suite 300
  3                                Phoenix, AZ 85016
                                   eryan@bffb.com
  4                                claliberte@bffb.com
                                   Telephone: (602) 274-1100
  5
                                   LAW OFFICES OF DAVID N. LAKE,
  6                                A Professional Corporation
                                   David N. Lake, CA State Bar No. 180775
  7                                16130 Ventura Boulevard, Suite 650
                                   Encino, California 91436
  8                                Telephone: (818) 788-5100
                                   Facsimile: (818) 479-9990
  9                                david@lakelawpc.com
 10
                                   Attorneys for Plaintiff
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                          - 20 -
